   0:19-cv-00921-SAL-PJG          Date Filed 02/06/20      Entry Number 37        Page 1 of 2




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

 Susan Diane Scruggs, as Personal                )
 Representative of the Estate of William         )      C/A No: 0:19-cv-00921-SAL-PJG
 Bradley Scruggs,                                )
                                 Plaintiff,      )
                                                 )       Plaintiff’s Expert Designation
                      v.                         )
                                                 )
 Bryan Stirling, in his official capacity as     )
 Director of the South Carolina Department       )
 of Corrections, Beverly Wood, in her            )
 individual capacity, Robert Poiletman, in his   )
 individual capacity, Rubin Ridgway,             )
 Antoinette Bradley, in her individual           )
 capacity, Tim Riley, in his individual          )
 capacity, Andrea Thompson, in her               )
 individual capacity, Kinnard Debose, in his     )
 individual capacity, and Lefford Fate, in his   )
 individual capacity,                            )
                                  Defendants.    )
 ____________________________________            )

       Ms. Scruggs’ Rule 26.03 responses (ECF No. 17) identified Dr. David S. Husted, M.D. as

an expert witness. A copy of his report is attached to the complaint (ECF No. 1-2).

                                                     Respectfully submitted,

                                                     By: /s/ C. Austin McDaniel

                                                     C. AUSTIN MCDANIEL
                                                     Attorney at Law
                                                     Federal I.D. 12726
                                                     523 North Main Street
                                                     Anderson, SC 29621
                                                     (864) 540-8135
                                                     (864) 540-8137 – fax
                                                     austin@austinmcdaniellaw.com
   0:19-cv-00921-SAL-PJG   Date Filed 02/06/20   Entry Number 37       Page 2 of 2




                                           By: /s/ E. Charles Grose, Jr.

                                           E. CHARLES GROSE, JR.
                                           The Grose Law Firm, LLC
                                           Federal I.D. 6072
                                           400 Main Street
                                           Greenwood, South Carolina 29646
                                           (864) 538-4466
                                           Charles@groselawfirm.com
February 6, 2020.




                                       2
